Exhibit 10.11(b)

First Bankers Trust Services, Inc.

 

 

LOGO [g837282g95d47.jpg]

People’s United Bank

Non-Qualified Pension Plans

Trustee Engagement Agreement

 

 

2321 Kochs Lane

P.O. Box 4005

Quincy, IL 62305

Subsidiary of

First Bankers Trustshares, Inc.

 

 

Arizona    Illinois    Pennsylvania



--------------------------------------------------------------------------------

THIS Trustee Engagement Agreement (hereinafter referred to as the “Agreement”)
is entered into and is effective as of this the 21 day of May, 2014 by and
between the following two parties:

 

  1. People’s United Bank (hereinafter referred to as the “Company”)

     850 Main Street,

     Bridgeport, CT 06604

 

  2. First Bankers Trust Services, Inc. (hereinafter referred to as “FBTS”)

     2321 Kochs Lane

     P.O. Box 4005

     Quincy, IL 62305

(hereinafter collectively referred to as the “Parties”)

WHEREAS, the Company has previously established the People’s Bank Enhanced
Senior Pension Plan and the People’s Bank Cap Excess Plan (hereinafter
collectively referred to as the “Plans”) for the benefit of eligible employees
of the Company;

WHEREAS, the Company has previously established the People’s Bank Non-Qualified
Pension Trust effective as of March 18, 1997 and amended as of October 4, 2004
(hereinafter referred to as the “Pension Trust”) for the exclusive benefit of
eligible employees of the Company;

WHEREAS, the Pension Trust is governed by the terms of the Plans and the
People’s Bank Non-Qualified Pension Trust Agreement (hereinafter referred to as
the “Trust Agreement”);

WHEREAS, the Company desires to retain FBTS to act as the trustee of the Pension
Trust in accordance with the provisions of the Plan, and FBTS is willing to
serve as the trustee of the Pension Trust in accordance with the provisions of
the Plan and the Trust Agreement, subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and terms set forth in
this Agreement, the Parties agree as follows:

1. Appointment: The Company hereby appoints FBTS as trustee of the Pension Trust
pursuant to Sections 12 and 13 of the Trust Agreement, and FBTS hereby accepts
such appointment in accordance with and subject to the terms of the Plans, the
Trust Agreement and this Agreement.

2. Terms of Trust and Plans Incorporated/Conflicts of Same: The terms of the
Trust Agreement and the Plans are incorporated herein by reference and this
Agreement will be interpreted consistently with the Trust Agreement and the
Plans. All words and phrases defined in the Trust Agreement or the Plans have
the same meaning when used in this Agreement unless otherwise indicated. The
Company and FBTS agree (a) to the extent the provisions of the Plans and this
Agreement conflict, the provisions of the Plans control; and (b) to the extent
the provisions of the Trust Agreement and this Agreement conflict, (i) the
provisions of the Trust Agreement control with respect to matters for which
Trust Agreement amendments would require approval by a Qualified Vote or Super
Qualified Vote (as defined in the Trust Agreement) or which may not be amended
with or without a Qualified Vote or Super Qualified Vote, and (ii) the
provisions of this Agreement control with respect to all matters not described
in the preceding clause (i).

3. Duties: In its capacity as the trustee of the Pension Trust, FBTS will
perform those duties as outlined in the Trust Agreement. FBTS is specifically
authorized and empowered to do the following (in addition to those
authorizations and powers provided elsewhere in this Agreement or the Trust
Agreement, or by law):

3a. Directed Trustee: Notwithstanding any conflicting provisions of the Trust
Agreement, FBTS will, unless and until otherwise agreed to in writing between
the Company and FBTS, have no discretionary

 

FBTS TRUSTEE FOR THE PENSION TRUST

5/15/14

Page 2



--------------------------------------------------------------------------------

investment responsibility with respect to the Pension Trust. It is the intent of
the Parties that FBTS be a directed trustee, and all discretionary investment
responsibility will be exercised by the Company, pursuant to the provisions of
Section 7(B) of the Trust Agreement.

3b. Acceptance and Control of Trust Assets: The “Trust Fund” has the meaning
assigned to that term in the Trust Agreement, except that it also includes
assets held by FBTS under the terms of this Agreement. As provided by
Section 13(A) of the Trust Agreement, FBTS shall accept custody and control of
the Trust Fund, and shall thereafter hold and manage all assets of the Pension
Trust, in accordance with the terms of the Trust Agreement.

3c. Principal and Income: FBTS shall receive, hold, manage, invest and reinvest
the money or other property that constitutes the Trust Fund, without distinction
between principal and income.

3d. Accounting/Reporting: FBTS shall report to the Company as of the last day of
each Plan year, as of any other accounting date defined in the Plans or the
Trust Agreement (or as soon thereafter as practicable), or at such other times
as may be required under the Plans or the Trust Agreement or reasonably required
by the Company, the fair market value of all property held in the Pension Trust,
reduced by any liabilities of the Pension Trust, as determined by FBTS. FBTS
shall furnish to the Company an annual written account, or other periods as may
be required under the Pension Trust, showing all investments, receipts,
disbursements and other transactions made by FBTS during the period, and such
other information as FBTS may possess which the Company reasonably requires.
FBTS shall keep accurate accounts of investments, earnings thereon and accounts,
books and records related to such investments and such accounting shall be open
to inspection by the Company. The foregoing is in addition to, and not in lieu
of, the recordkeeping and reporting obligations set forth in Section 9 of the
Trust Agreement.

 

4. Rights and Powers:

4a. Uninvested Funds: FBTS may hold funds uninvested temporarily without
liability for interest thereon, and may deposit funds in one or more savings or
similar accounts with any bank or savings and loan association, provided that
such accounts are insured by an instrumentality of the federal government.

4b. Benefit Distributions: Subject to compliance with provisions of the Trust
Agreement prohibiting certain distributions (including, without limitation,
parts of Sections 4, 5 and 6 thereof), FBTS may make distributions from the
Pension Trust to such persons, in such a manner, at such times and in such forms
as directed by the Company without inquiring as to whether a payee is entitled
to the payment, or as to whether a payment is proper, and without liability for
a payment made in good faith without actual notice or knowledge of the changed
condition or status of the payee. If any payment of the benefits made from the
Plans by FBTS is not claimed, FBTS shall notify the Company of that fact
promptly. The Company shall make a diligent effort to ascertain the whereabouts
of the payee of benefits returned unclaimed. FBTS has no obligation to search
for or ascertain the whereabouts of any payee of benefits from the Pension
Trust.

4c. Registration/Deposit of Securities: If FBTS chooses to exercise any of the
rights granted by Section 7(C)(Xiii) of the Trust Agreement, FBTS shall, at all
times, reflect in its books and records that all such investments are part of
the Trust Fund. FBTS may deposit securities with a clearing corporation as
defined in the Uniform Commercial Code. FBTS may participate in and use the
Federal Book-Entry Account System and/or the Direct Registration System Profile,
services provided by the Federal Reserve Bank for deposit of Treasury
securities.

4d. Pooling of Trust Funds: FBTS may invest and pool all or any of the Trust
Fund assets, from time to time, with assets belonging to any other employee
pension benefit trust created by the Company or any affiliated

 

FBTS TRUSTEE FOR THE PENSION TRUST

5/15/14

Page 3



--------------------------------------------------------------------------------

company and to commingle such assets and make joint or common investments and
carry joint accounts on behalf of the Plans and the Pension Trust and such other
trust or trusts, allocating undivided shares or interests in such investments or
accounts or any pooled assets of the two or more trusts in accordance with their
respective interests. To the extent the Pension Trust assets are invested in
such a pooled fund or group or collective trust, the terms of the instrument
establishing such pooled fund or group or collective trust are made a part of
this Agreement as fully as if set forth at length herein. The commingling of
assets of the Pension Trust with assets of any other participating trust or
trusts in such pooled funds or group or collective trust is specifically
authorized.

4e. Expense Payments from Trust Funds: FBTS may pay from the Trust Fund any tax
or other type of charge or assessment (including, without limitation, any payee
withholding obligation) attributable to any benefit which it is or may be
required to pay out of such benefit; and to require before making any benefit
payment such release or other document from any taxing authority and such
indemnity from the intended payee as FBTS deems necessary for its reasonable
protection.

4f. Retention of Trust Funds: As it relates to retaining custody of Trust Fund
assets, FBTS may retain any funds or property subject to any dispute without
liability for the payment of interest, or to decline to make payment or delivery
thereof, until a court of competent jurisdiction makes final adjudication.

4g. Retention of Independent Advisor(s): In connection with the performance of
its duties hereunder, FBTS may engage the services of a qualified independent
financial advisor, legal advisor, or any other independent advisor deemed
necessary in the performance of FBTS’ duties under this Agreement and the Trust
Agreement. If engaged, such independent advisors shall report directly to FBTS
and not to the Company.

4h. Claims, Demands, and Litigation: FBTS may compromise, contest, arbitrate,
settle or abandon claims and demands by or against the Pension Trust; provided,
however, that FBTS may exercise such rights only after obtaining concurrence of
the Company, unless FBTS determines, after consultation with legal counsel, that
it has a fiduciary obligation to exercise such rights notwithstanding the
absence of such concurrence. FBTS may begin, maintain or defend any litigation
reasonably necessary in connection with the investment and reinvestment of the
Trust Fund and, to the extent not paid from the Trust Fund, pursuant and subject
to Section 7 of this Agreement, the Company shall indemnify FBTS against all
expenses and liabilities reasonably sustained by FBTS by reason thereof
(including reasonable attorneys’ fees).

4i. Exercise of Rights and Powers: FBTS is under no obligation to exercise any
of the rights or powers vested in it by this Agreement or the Trust Agreement,
or to institute, conduct or defend any action under this Agreement or the Trust
Agreement or otherwise in relation to this Agreement, the Trust Agreement or the
Plans.

 

5. Additional Agreements and Understandings:

5a. Recordkeeping: FBTS has no duty to provide recordkeeping, accounting, tax or
other reporting services for the Plans. The Company is solely responsible for
providing such services directly or through one or more agents.

5b. Authentication of Direction: The Company shall authorize one or more
individuals to sign all communications between the Company and FBTS and shall,
at all times, keep FBTS advised of the identity of the individuals authorized to
sign on behalf of the Company, and provide specimen signatures thereof. FBTS
will incur no liability to anyone in acting upon any signature, instrument,
notice or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by the proper party or parties and need
not investigate any fact or matter in any such document. FBTS is fully protected
in relying on any communication sent by any authorized person.

5c. Limitation of Engagement: The duties, rights, and responsibilities of FBTS
with respect to the Pension Trust are limited to those assumed by FBTS pursuant
to and under the terms of this Agreement and the Trust

 

FBTS TRUSTEE FOR THE PENSION TRUST

5/15/14

Page 4



--------------------------------------------------------------------------------

Agreement. FBTS is not responsible for filing reports, returns or disclosures
with any government agency except as may otherwise be required by its duties as
trustee under applicable law or agreed to in writing by FBTS. The Plans are
operated and administered by the Company (directly or through one or more
agents), and FBTS is not responsible for any aspect of their operation or
administration.

5d. Notice of Modification: The Company represents and warrants to FBTS that the
Plans and the Trust Agreement constitute all of the documents governing the
establishment and operation of the Pension Trust, and have not been further
amended, restated or otherwise modified in any respect through the date of this
Agreement. Should the Plans or Trust Agreement be modified in any way while FBTS
serves as trustee of the Pension Trust, the Company shall deliver to FBTS a copy
of such modification. Additionally, in order to enable FBTS to properly perform
its duties, the Company shall deliver to FBTS all information regarding the
finances and operations of the Company that FBTS reasonably requests. The
Company shall also provide reasonable access to its officers and directors as
requested by FBTS.

6. Compensation, Fees, & Expenses: In consideration of the services FBTS will
provide in connection with its appointment of trustee for the Pension Trust,
FBTS is entitled to reasonable compensation as outlined in Exhibit “A”.

6a. Fees for Extraordinary Services: In addition to the fees due and payable to
FBTS outlined in the Schedule of Fees attached hereto as Exhibit “A”, the
Company agrees to pay additional fees to FBTS for any extraordinary services
performed by FBTS in addition to those provided for in this Agreement. Fees for
extraordinary additional services, such as time excessive of standard processes
in the ordinary course of providing services, will be charged at FBTS’ normal
hourly rates then in effect. Fees for delay in providing requested documentation
may be assessed in an amount up to 15% of the annual fee.

6b. Reimbursement of Expenses: The Company shall reimburse FBTS for all expenses
incurred by FBTS in connection with the performance of its services pursuant to
this Agreement. Expenses for which FBTS is entitled to reimbursement include,
but are not limited to, charges for fees and expense of financial advisors,
legal counsel and out-of-pocket expenses incurred by officers or employees of
FBTS, such as charges for copying, postage, facsimile transmissions, private
express mail deliveries, and travel expenses.

6c. Reimbursement from Trust Funds: FBTS is authorized to pay from the Trust
Fund all expenses of serving as trustee of the Pension Trust that are properly
payable pursuant to the Plans and the Trust Agreement, including, if applicable,
its compensation and any accounting and legal expenses, to the extent they are
not paid directly by the Company. The payment of expenses of serving as trustee
of the Pension Trust will be as outlined in the Plans and the Trust Agreement.
If there is not sufficient cash in the Trust Fund to pay the amounts due as
determined by FBTS, then FBTS has the right to offset the amounts due against
the assets of the Pension Trust, and FBTS is authorized to sell assets of the
Pension Trust to the extent necessary to obtain sufficient cash to pay the
amounts due. FBTS is not obligated to utilize any corporate funds to pay for
expenses incurred in serving as trustee of the Pension Trust.

6d. Direct Payment of Fees and Expenses: Notwithstanding the foregoing
provisions of Section 6 of this Agreement or any provision of this Agreement,
the Company may determine, in its sole discretion, to pay directly any of the
fees and expenses described in this Section. FBTS is fully protected in making
payments of all expenses pursuant to the written directions of the Company.

7. Indemnity: For purposes of Section 7 of this Agreement, the term “FBTS” means
FBTS and its affiliates, officers, directors, employees and agents. The Company
agrees to indemnify FBTS and hold it harmless against any liability in
connection to, arising out of or in any way related to the trustee relationship
established by this Agreement, including reasonable attorney’s fees, except that
the Company is not required to indemnify FBTS for any liability that is
determined, in a final judgment by a court of competent jurisdiction, to be the
direct result of acts or omissions on the part of FBTS constituting gross
negligence or willful misconduct.

 

FBTS TRUSTEE FOR THE PENSION TRUST

5/15/14

   Page 5



--------------------------------------------------------------------------------

8. Confidentiality: FBTS may use the information disclosed to it by the Company
and its agents only for the purpose of discharging its duties as trustee of the
Pension Trust. FBTS shall restrict disclosure of the information that it obtains
from the Company and its agents to those persons who require knowledge of the
information in order to assist FBTS in the performance of its duties (including,
but not limited to, officers, directors, employees, and professional advisors of
FBTS). Neither FBTS nor any of its officers, directors, employees, agents or
advisors may disclose any confidential information regarding the Company to any
third parties, except as required by law or as requested by the Department of
Labor, the IRS, the Securities and Exchange Commission, or any other federal or
state agencies, in each case pursuant to legal authority granted under any law
or regulation enforceable against FBTS; provided FBTS gives prompt advance
written notice, if practicable, of any such request to provide the Company with
the opportunity to contest such request and the disclosure. Neither FBTS nor any
of its officers, directors, employees, agents or advisors is obligated to
maintain the confidentiality of any information that is publicly available or
that becomes publicly available without violation by FBTS or any of its
officers, directors, employees, agents or advisors of the terms of Section 10 of
this Agreement. If FBTS resigns or is removed as trustee, FBTS will remain
subject to the confidentiality provisions of this Agreement and shall return to
the Company all documents delivered to it by the Company upon written request.

9. Successors: The provisions of this Agreement will be binding upon and inure
to the benefits of the successors, assigns, and legal representatives of the
Company and FBTS. Neither termination nor completion of the engagement of FBTS
nor the termination of employment of any of the indemnities hereunder will
affect the indemnification provisions of this Agreement or the Trust Agreement,
which will remain operative and in full force and effect after the termination
or completion of the engagement.

10. Change of Control: The Company may not: (i) voluntarily merge or consolidate
with any other corporation or entity in a transaction in which the Company is
not the surviving entity; or (ii) sell all or substantially all of its assets to
any unrelated person, corporation, or entity; unless the surviving corporation
in the merger or consolidation or the unrelated person, corporation, or entity
in connection with a sale of assets expressly assumes the duties and obligations
of the Company as set forth in this Agreement and the Trust Agreement. Moreover,
the Company may not be liquidated or distribute all or substantially all of its
assets to its shareholders unless provisions reasonably satisfactory to FBTS
have been made to enable FBTS to continue the duties and obligations of the
trustee of the Pension Trust as set forth in this Agreement and the Trust
Agreement.

11. Entire Agreement: The Company and FBTS confirm that this Agreement (together
with the Plans and the Trust Agreement) constitutes the entire agreement between
the Parties with respect to the appointment of FBTS as successor trustee of the
Pension Trust and the performance of its duties in that capacity, and supersedes
all prior understandings and agreements regarding the appointment of FBTS as
successor trustee of the Pension Trust by the Company. The Company and FBTS
acknowledge and agree that they have not made, are not making, and have not
relied upon any representations, promises or inducements except to the extent
that the same are expressly set forth in this Agreement.

12. Alternative Dispute Resolutions/Right to Trial: Any controversy or claim
arising out of or relating to this Agreement or the breach thereof will first be
subject to a non-binding dispute resolution proceeding. The choice of
non-binding dispute resolution mechanism must be agreed upon by the Parties and
may include mediation and/or arbitration. In the event the non-binding dispute
resolution proceeding is not successful in resolving any such controversies,
claims, or disputes, the Company or FBTS may have the controversy, claim and/or
dispute settled by a court of competent jurisdiction.

13. Severability and Reliance upon Headings: If any provision hereof is held
invalid or unenforceable by any court of competent jurisdiction, such holding
will not invalidate or render unenforceable any other provision hereof. To the
extent permitted by law, the Parties hereto hereby agree that any provision
hereof that renders any other term or provision hereof invalid or unenforceable
in any respect will be modified, but only to the extent necessary to avoid
rendering such other term or provision invalid or unenforceable, and such
modification will be

 

FBTS TRUSTEE FOR THE PENSION TRUST

5/15/14

   Page 6



--------------------------------------------------------------------------------

accomplished in the manner that most nearly preserves the benefit of all the
Parties hereunder. The headings of the sections of this Agreement are for
convenience of reference only and have no substantive effect on the provisions
of this Agreement.

14. Float/Shareholder Service Fee Disclosure: FBTS, from time to time, will earn
credits on deposited funds or funds awaiting distribution, often referred to as
“float”. FBTS will retain any earnings received on float. Additionally, FBTS may
receive, from the funds it utilizes, a fee for the services FBTS provides to
them. This is often referred to as a “shareholder service fee”. For additional
information see “Additional Information Regarding Float and Shareholder Service
Fee” attached hereto as Exhibit “B”. By signing this Agreement, the Company
hereby acknowledges receipt of the aforementioned disclosures and agrees to the
administration of the same.

15. Governing Laws and Choice of Law: This Agreement is to be construed and
administered according to the laws of the State of Connecticut (other than laws
respecting choice of law) to the extent not pre-empted by federal law.

IN WITNESS WHEREOF, the Company and FBTS have caused this Agreement to be signed
as of the day and year first written above.

 

PEOPLE’S UNITED BANK FIRST BANKERS TRUST SERVICES, INC. By:

LOGO [g837282g64u22.jpg]

 

By:

LOGO [g837282g30g02.jpg]

 

DAVID K. NORTON Title: 

LOGO [g837282g32n59.jpg]

 

Title: 

LOGO [g837282g17t14.jpg]

 

 

 

FBTS TRUSTEE FOR THE PENSION TRUST

5/15/14

Page 7